El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La corte inferior dictó sentencia contra The Lawyers’ Cooperative Publishing Co. Se conviene en este recurso en que durante los años 1924-1925 The Lawyers’ Co-operative Publishing Co. vendió al Lie. Juan Lastra ciertos libros de de-recho por la suma de $615. Dicho comprador durante el pe-ríodo comprendido entre el Io. de julio de 1924 a mayo de 1927 *420pagó la cantidad de $145 a cuenta del precio de la compra-venta.
El 26 de' enero de 1931 la apelante presentó a Juan Las-tra un contrato que éste firmó y que por su forma partici-paba de uno de venta condicional de libros. El documento exigía de la apelante que remitiera ciertos libros por los cua-les el adquirente convenía en pagar determinadas sumas. Entonces se describían los libros y eran nominalmente los mismos que ya se habían entregado. Entonces se especifica el saldo adeudado. Ahora bien, era enteramente claro que con posterioridad a la fecha del contrato condicional no se enviaron más libros a Juan Lastra. Libros que se describían en igual forma ya estaban en su poder y eran de su propie-dad con anterioridad, por lo menos, a la fecha en que se firmó el contrato. El aludido contrato especificaba el pago de la suma de $10 mensuales y el apelado había dejado de pagar $110 que ya estaban vencidos.
La corte resolvió que no se había hecho la entrega de los libros especificados en el contrato y que por ende no surgía ninguna venta condicional que retuviera el título en poder de la vendedora. La apelante sostiene, en efecto, que las partes pueden celebrar cualquier contrato que deseen; que cuando Juan Lastra firmó el contrato admitió que el título corres-pondía a la demandante y apelante.
Los libros eran propiedad de Juan Lastra en el momento en que se firmó el contrato. Nada hay en el documento es-crito que demuestre la intención de parte de los contratantes de despojar a Lastra del título e investir del mismo a The Lawyers’ Co-operative Publishing Co. Conforme la corte dijo y según hallamos, el texto del contrato exigía la entrega de libros.
Durante el juicio se desprendió que las partes no habían tenido conversación alguna relativa al traspaso o reversión del título. Juan Lastra dijo que no leyó el contrato sino que lo firmó con la idea de que simplemente convenía en efectuar los pagos. Por otra parte, el Sr. Barry dijo que el doeu-*421mentó fué presentado a Lastra como un contrato condicional. Al preguntársele si explicó al demandado que los libros po-dían ser recuperados si no se efectuaban los pagos, el testigo dijo que el contrato hablaba por sí mismo y que el deman-dado lo leyó.
De la prueba aportada no podemos concebir ninguna idea de que hubiera una clara conjunción de voluntades respecto a que el título revertiría a la compañía. Con toda probabi-lidad si el apelado hubiese tenido la idea de que el título pa-saba a la apelante, él no lo hubiera'firmado. Como el con-trato por su forma especificaba una entrega futura que no fué efectuada, incumbía a la compañía demostrar que fué la intención de las partes que el título en realidad retornara a la compañía. Esto no se demostró a satisfacción de la corte inferior y la sentencia debe ser confirmada.